Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via electronic mail by Jason Z. Lin (Reg. No. 37,492) on June 14, 2022.
The application has been amended as follows: 
In Claim 1, line 16, “string” has been changed to “spring”.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: in Figure 2 of the replacement drawing sheet filed on April 14, 2022, drawing reference numeral referencing the second support unit as “21” should be changed to “2”. See the annotated drawing Figure 2 below.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

    PNG
    media_image1.png
    601
    920
    media_image1.png
    Greyscale


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of applicant’s amendment to the claims where claim 1 has been amended to include the limitations of prior claims 4 and 5, particularly where the pressing member is required to be flush with the housing cover, and in view of applicant’s remarks on pages 9-11 of the reply filed on April 14, 2022, claims 1-3 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber Helms whose telephone number is 571-272-4532. The examiner can normally be reached Monday-Thursday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson, can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-272-4417.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/A.N.H./Examiner, Art Unit 3677